Judgment of the Supreme Court, New York County (McCooe, J.), rendered December 19,1979, convicting defendant of burglary in the third degree, and sentencing him to a term of imprisonment, unanimously reversed, on the law and in the interests of justice, and the case remanded for a new trial. This appeal is companion to People v Dowdell (88 AD2d 239) and, we think, is controlled by it. Simmons and Dowdell were charged with acting in concert in the commission of a burglary in the third degree. Both were found guilty after trial. While the issues tendered on this appeal differ somewhat from those which confronted us in Dowdell we are of the opinion that the distinctions do not warrant a different result. Indeed, if anything, the excesses of the prosecutor were more devastating against Simmons than they were against Dowdell. Dowdell took the witness stand; Simmons did not. Nevertheless, the prosecutor, in her summation, painted both with a broad brush. She characterized them as “liars”, emphasizing their motive to distort the truth. While in some respects the case against Simmons was stronger than the case against Dowdell, the effort to demolish Dowdell’s defense by means held unfair by the Dowdell court, with its inevitable spillover against Simmons, made it most difficult if not impossible for the jury to evaluate properly the separate responsibility of Simmons and thus deprived him of a fair trial. Concur — Murphy, P. J., Sullivan, Ross, Bloom and Milonas, JJ.